DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 13 (mutatis mutandis) recite “an algorithm comprising a deep learning model configured to prospectively and retrospectively”; however, the instant specification only supports the alternative as evidenced by ¶ [0051]: “The deep learning model 600 may operate to predict cardiac cycles in a prospective fashion or may operate to predict cardiac cycles in a retrospective fashion,” (emphasis added). There is no other disclosure or suggestion that may “reasonably convey” that an inclusive embodiment exists, see MPEP § 2163(II)(A). For the purposes of examination, the limitations will be interpreted as in the alternative.
Claims 1 and 3 recite “acquiring MRI data including signals that are spatially localized and encoded by a gradient magnetic field from an MRI scanner”; however, the instant specification only discloses support for the “the MRI data may include any type of MRI images, any type of recurring sequential data, for example, video data with individual images along a series of time points, k-space data with k-spaces along a series of time points, sequential ECG data over a series of time points, a combination of one or more of the video data, k-space data, and sequential ECG data, undersampled MRI data, and any other sequential or recurring data from which portions of cardiac cycles may be predicted,” (emphasis added). The instant specification does teach that “[T]he resulting RF field is typically referred to as the B1 field and combines with the Bo field to generate MR signals that are spatially localized and encoded by the gradient magnetic field.” While above mentioned the k-space data may be interpreted as being “spatially localized and encoded by a gradient magnetic field,” k-space data does not have to be both (“non-phase encoded k-space center line is repeatedly acquires,” i.e. k-space data; see Hu ¶ [0047]). Thus, the instant specification does not sufficiently link the k-space data being exclusive to signals that are spatially localized and encoded by a gradient magnetic field from an MRI scanner. Therefore, the instant specification does not disclose or suggest in a manner to reasonably convey to one of ordinary skill in the art that Applicant possessed the invention as claimed. For the purposes of examination, the limitations will be interpreted as “acquiring MRI data including k-space data.”
The dependent claims of the above rejected claims are rejected due to their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, Claim 1 and Claim 13 (mutatis mutandis) recite “using a plurality of recurrent neural network layers of the deep learning model to process the preprocessed acquired MRI data to yield the prospective prediction” and “using the plurality of recurrent neural network layers of the deep learning model to process the preprocessed acquired MRI data to yield the retrospective prediction of cardiac phases”; however, as discussed above the instant specification only supports either prospective or retrospective prediction of cardiac phases so it is unclear how the same “plurality of recurrent neural network layers of the deep learning model” can effectively “process the preprocessed acquired MRI data” to yield both a prospective and retrospective prediction. For the purposes of examination, the limitations will be interpreted as in the alternative.
Claims 1 and 13 both recite “to yield the prospective prediction of a current cardiac phase”; however, it is unclear how a current event can be predicted especially considering an ECG data is concurrently acquired (see ¶ [0042]). To predict is defined as to indicate a thing that will happen in the future1, i.e. to declare beforehand. However, the recited limitations are attempting to predict a present occurrence, the current cardiac cycle, which does not happen in the future. For the purposes of examination, the limitations will be interpreted as “to yield the prospective [prediction]] estimation of a current cardiac phase”; however, it should be appreciated that instant specification does not “reasonably convey” such an interpretation, see MPEP § 2163(II)(A). 
Similarly, Claims 1 and 13 recite “to yield the a retrospective prediction of cardiac phases”; however, it is unclear how one can retrospectively predict an event that has already occurred. As a reminder, the term to predict is to indicate a future happening and not an event that occurred in the past. For the purposes of examination, the limitations will be interpreted as “to yield the retrospective [prediction]] estimation of cardiac phases”; however, it should be appreciated that instant specification does not “reasonably convey” such an interpretation, see MPEP § 2163(II)(A). 
Claims 1 and 13 both recite “using preprocessed acquired MRI data collected only at and before each time point”; however, it is unclear how one can prospectively at a time point. Characteristically, “triggering is a form of prospective gating where MR data acquisition only begins after detection of a desired physiologic event (an R-wave, peripheral pulse, or specified level of inspiration)”2. Prospective is defined as  expected or expecting to be something particular in the future3 which is at odds with the limitation calling for using preprocessed acquired MRI data collected at each time point (emphasis added). For the purposes of examination, the limitations will be interpreted as “using preprocessed acquired MRI data collected 
Claim 1 recites the limitation "the prospective prediction of a current cardiac phase" in line 10 and “the retrospective prediction of cardiac phases” in line 14.  Similarly, Claim 13 recites the limitation "the prospective prediction of a current cardiac phase" in line 10 and “the retrospective prediction of cardiac phases” in line 15. There is insufficient antecedent basis for these limitations in the claims. For the purposes of examination, the limitations will be interpreted as “a prospective prediction of a cardiac phase” and “a retrospective prediction of cardiac phases.” 
Claim 1 recites the limitation “the middle of the cardiac cycles” in line 16; and Claim 13 recites the limitation “the middle of the cardiac cycles” in line 16. There is insufficient antecedent basis for these limitations in the claims. For the purposes of examination, the limitations will be interpreted as “a middle of the cardiac cycles.”

Claims 11 & 12 recite the limitation “the predicted portions of cardiac cycles” in line 1. There is insufficient antecedent basis for these limitations in the claims. For the purposes of examination, the limitations will be interpreted as “[[the]] predicted portions of cardiac cycles”

The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. Claim 1 is directed to a process and Claim 13 is directed to a machine, both of which fall into statutory categories; however, the claims recites the following abstract ideas: prospectively or retrospectively predict cardiac cycles directly from the acquired MRI data; extracting features from the acquired MRI data along the series of time points; to yield a retrospective estimation of cardiac phases in the middle of the cardiac cycles; and operating on sections of the acquired MRI data corresponding to selected portions of the predicted cardiac cycles. 
With regards to Claim 1 and claim 13 (mutatis mutandis), the cited limitations, under their broadest reasonable interpretation, cover performance in the mind. Nothing recited precludes the cited steps from being practically performed in the mind, or with the assistance of basic physical aids, see MPEP § 2106.04(a)(2)(III)(B). In particular, the act of retrospectively predicting cardiac cycles directly from the acquired MRI data in Claim 1  encompasses visually inspecting individual MR images as a sequence and interpret the data to identify movement and/or periodicity. It should be appreciated that under the broadest reasonable interpretation MRI data can include image data because the limitation of “MRI data including signals…” (emphasis added) is “is inclusive or open-ended and does not exclude additional, unrecited elements or method steps” as laid out in MPEP § 2111.03. Furthermore, the interpretation of performance of the mind is evidence by Applicants own admission that that “correlation between the cardiac signals and the MRI data generally requires conversion of the MRI data to cardiac cine and then requires the expertise of a trained medical professional to manually correlate the MRI detected cardiac activity with a particular type of cardiac signal” are “manual activities” that “may be time and labor intensive and may be subject to inconsistencies,” (see ¶ [0004] of the instant application); i.e. under the broadest reasonable interpretation MRI data would encompass cardiac cine and, thus, a practitioner is capable of correlating MRI data with a cardiac which amounts to retrospective cardiac prediction. Claim 13 similarly recites the act of retrospectively predicting cardiac cycles directly from the acquired MRI data and also encompasses performance of the mind under the same rationale as Claim 1. 
Claims  1 and 13 also recites “to yield a retrospective estimation of cardiac phases in the middle of the cardiac cycles” & “operating on sections of the acquired MRI data corresponding to selected portions of the predicted cardiac cycles” which, under their broadest reasonable interpretation, amounts to manually selecting and modifying data modifying data, e.g. manually culling data and/or replacing values in the MRI data. 
These judicial exceptions are not integrated into a practical application as established in MPEP § 2106.04(d). With regards to Claim 1, the cited limitations amount to implementing the abstract ideas with a computer which is not sufficient to integrated a judicial exception into a practical application because it invokes the use of a computer merely as a tool to perform an existing process as laid out in MPEP § 2106.05(f)(2). While not explicit in independent claim 1, a positive recitation of an associated computer would not necessarily result in patent eligible subject matter.  The use of an algorithm would indicate utilizing a general purpose computer; however, but there is no indication that the ordered combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract ideas recited. In particular:
the act of acquiring MRI data including signals that are spatially localized and encoded by a gradient magnetic field from an MRI scanner along a series of time points amounts to insignificant extra-solution data gathering (see MPEP § 2106.05(g)) and merely specifies the nature of the data which is exploited when executing the abstract ideas (see MPEP § 2106.05(g));
using an algorithm comprising a deep learning model invokes the use of computers or other machinery merely as a tool to perform an existing process (see MPEP § 2106.05(f)(2)) and is presented at such a high level of generality that it amounts to a results-oriented solution that lacks detail as to how the computer performed the modifications in an attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result (see MPEP § 2106.05(f)(1)), i.e. the claim fails to establish how the algorithm accomplishes predicting cardiac cycles;
using a plurality of recurrent neural network layers of the deep learning model to process the preprocessed acquired MRI data invokes the use of computers or other machinery merely as a tool to perform an existing process (see MPEP § 2106.05(f)(2)) and is presented at such a high level of generality that it amounts to a results-oriented solution that lacks detail as to how the computer performed the modifications in an attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result (see MPEP § 2106.05(f)(1)), i.e. the claim fails to establish how the recurrent layers processes the preprocessed MRI data; and
using preprocessed acquired MRI data collected before, at, and after each time point amounts to insignificant extra-solution data gathering (see MPEP § 2106.05(g)).

In consideration of each of the relevant factors and the claim elements both individually and in combination, claims 1-12 are directed to abstract ideas without sufficient integration into a practical application and without significantly more. The dependent claims do not sufficiently link the subject matter to a practical application or recite element(s) which constitute significantly more than the abstract ideas identified. More specifically, the depending claims are directed toward additional limitations which either:
 Claim 2 specifies k space data, image data, or under sampled MRI data which is used in performing extra-solution data gathering and do not represent significantly more;
Claim 3 specifies ECG signals, video images, or pulse data which is used in performing extra-solution data gathering and do not represent significantly more;
Claim 4 specifies various deep learning models which merely specifies the nature of the data which is exploited in executing the abstract idea, is so well known in the field of magnetic resonance imaging (MRI) that the limitation amounts to mere insignificant extra-solution activity, and merely represents use of a computer as a tool to perform the abstract ideas and thus does not represent significantly more; 
Claim 5 specifies positioning data lines in a k-space of the acquired MRI data which merely specifies the nature of the data which is exploited in executing the abstract idea, and only ties the act of positioning data lines in a k-space to the acquired MR data and not to the selected portions of the predicted cardiac cycles in any reasonable fashion;
Claim 6 specifies comprises interpolating between MRI data lines in a k-space of the acquired MRI data which merely specifies the nature of the data which is exploited in executing the abstract idea, and only ties the act of interpolating between MRI data lines in a k-space to the acquired MR data and not to the selected portions of the predicted cardiac cycles in any reasonable fashion;
Claim 7 specifies interpolating between MRI images of the acquired MRI data which merely specifies the nature of the data which is exploited in executing the abstract idea, and only ties the act of interpolating between MRI images to the acquired MR data and not to the selected portions of the predicted cardiac cycles in any reasonable fashion;
Claim 8 specifies performing cardiac strain analysis using the sections of the acquired MRI data is presented at such a high level of generality that it amounts to a solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, and thus does not integrate the judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it" (see MPEP § 2106.05(f)(1)); 
Claim 9 specifies performing cine image reconstruction on the sections of the acquired MRI data which merely specifies the nature of the data which is exploited in executing the abstract idea and is so well known in the field of MRI that the limitation amounts to mere insignificant extra-solution activity;
Claim 10 specifies acquiring a cardiac signal corresponding to the MRI data and is so well known in the field of MRI that the limitation amounts to mere insignificant extra-solution activity. Claim 10 also specifies performing cine image reconstruction on the sections of the acquired MRI data which merely specifies the nature of the data which is exploited in executing the abstract idea; and performing cine image reconstruction is only tied to the acquired MR data and not to the selected portions of the predicted cardiac cycles or the acquired cardiac signal in any reasonable fashion;
Claim 11 specifies wherein the predicted portions of cardiac cycles represent any portions of the cardiac cycles is so well known in the field of MRI that the limitation amounts to mere insignificant extra-solution activity; 
Claim 12 specifies various cardiac phases and, similarly to Claim 11, is so well known in the field of MRI that the limitation amounts to mere insignificant extra-solution activity;
Claim 14 specifies k space data, image data, or under sampled MRI data which is used in performing extra-solution data gathering and do not represent significantly more;
- Claim 15 specifies ECG signals, video images, or pulse data which is used in performing extra-solution data gathering and do not represent significantly more;
- Claim 16 specifies various deep learning models which merely specifies the nature of the data which is exploited in executing the abstract idea, is so well known in the field of magnetic resonance imaging (MRI) that the limitation amounts to mere insignificant extra-solution activity, merely represents use of a computer as a tool to perform the abstract ideas and thus does not represent significantly more, and is presented at such a high level of generality that it amounts to a solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, and thus does not integrate the judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it" (see MPEP § 2106.05(f)(1)); 
- Claim 17 specifies positioning data lines in a k-space of the acquired MRI data which merely specifies the nature of the data which is exploited in executing the abstract idea, and only ties the act of positioning data lines in a k-space to the acquired MR data and not to the selected portions of the predicted cardiac cycles in any reasonable fashion;
- Claim 18 specifies comprises interpolating between one or more of MRI images or MRI data lines in a k- space of the acquired MRI data which merely specifies the nature of the data which is exploited in executing the abstract idea, and only ties the act of interpolating between MRI data lines in a k-space or MR image data to the acquired MR data and not to the selected portions of the predicted cardiac cycles in any reasonable fashion;
- Claim 19 specifies performing cine image reconstruction on the sections of the acquired MRI data which merely specifies the nature of the data which is exploited in executing the abstract idea and is so well known in the field of MRI that the limitation amounts to mere insignificant extra-solution activity; and
- Claim 20  specifies wherein the deep learning model is further configured to predict the cardiac cycles from a combination of the MRI data and a cardiac signal corresponding to the MRI data which merely specifies the nature of the data which is exploited in executing the abstract idea, is so well known in the field of magnetic resonance imaging (MRI) that the limitation amounts to mere insignificant extra-solution activity, merely represents use of a computer as a tool to perform the abstract ideas and thus does not represent significantly more; and is presented at such a high level of generality that it amounts to a solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, and thus does not integrate the judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it" (see MPEP § 2106.05(f)(1)).

It follows that the cited claims are directed to abstract ideas without sufficient integration into a practical application and without significantly more, and thus fail to meet the requirements of 35 U.S.C. 101. 

	

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 & 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Turcea et al. (US PGPUB 20200085394; hereinafter “Turcea”) in further view of Hu (citation can be found in a prior Office action).
	
	With regards to Claim 1, Turcea teaches of a method (a computer-implemented method of processing image frames of a sequence of cardiac images using a neural network; see Turcea ¶ [0013]) comprising:
acquiring MRI data including signals that are spatially localized and encoded by a gradient magnetic field from an MRI scanner along a series of time points (image processing may be performed on images acquired by magnetic resonance imaging (MRI) device, see Turcea ¶ [0028]; i.e. MR images are spatially localized & encoded by a gradient magnetic field prior to reconstruction);
using an algorithm comprising a deep learning model configured to prospectively and retrospectively predict cardiac cycles directly from the acquired MRI data (predicting cardiac phase based on loss function of neural networks; see Turcea ¶ [0058]; see FIG. 2 for retrospective example where phase is determined) by:
using a plurality of convolutional neural networks of the deep learning model to preprocess the acquired MRI data by extracting features from the acquired MRI data along the series of time points (first neural network is a convolution neural network (CNN) and outputs a first set of feature values; see Turcea ¶ [0015] & [0025]);
using a plurality of recurrent neural network layers of the deep learning model to process the preprocessed acquired MRI data to yield a prospective prediction of a cardiac phase of a whole cardiac cycle using preprocessed acquired MRI data collected only at and before each time point (as discussed above, this limitation is claimed in the alternative as supported by the instant specification); and 
using the plurality of recurrent neural network layers of the deep learning model to process the preprocessed acquired MRI data to yield a retrospective prediction of cardiac phases in the middle of the cardiac cycles using preprocessed acquired MRI data (the second neural network 504 (temporal neural network) is replaced by recurrent neural network (RNN) 700 having a plurality of RNN layers; see Turcea ¶ [0100] & FIG. 7; for predicting cardiac phases based on transitions between phases, see Turcea ¶ [0088], i.e. transitions indicates adjacent phases and thus middle of the cardiac cycle) collected before, at, and after each time point (the RNN classifies based on previous and subsequent frames, see Turcea ¶ [0098]); and 
It appears that Turcea may be silent to operating on sections of the acquired MRI data corresponding to selected portions of the predicted cardiac cycles. However, Hu teaches of operating on sections of the acquired MRI data corresponding to selected portions of the predicted cardiac cycles (self-gating based to control the timing of the imaging pulse sequence & reconstruction, see ¶ [0047] & [0052]-[0053]). 
Turcea and Hu are both considered to be analogous to the claimed invention because they are in the same field of cardiac MR imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turcea to incorporate the teachings of Hu to provide operating on sections of the acquired MRI data corresponding to selected portions of the predicted cardiac cycles. Doing so would aid in reducing cost improves system stability where ECG leads are inaccessible (see Hu ¶ [0004]-[0005]).

With regards to Claims 2, wherein the acquired MRI data includes one or more of k space data, image data, or under sampled MRI data (image data can be MRI images;  see ¶ [0028]).

	With regards to Claims 3, comprising utilizing, by the deep learning model, one or more of ECG signals, video images, or pulse data from a subject under study captured during MRI scanning (sequence of angiographic images at 10fps, i.e. video images; see Turcea ¶ [0070]).

	With regards to Claims 4, wherein the algorithm comprises a deep learning model further comprising one or more of a combination CNN and RNN models, a GRU model, an LSTM model, a fully convolutional neural network model, a generative adversarial network, a back propagation neural network model, a radial basis function neural network model, a deep belief nets neural network model, an Elman neural network model (first neural network is a CNN, see Turcea ¶ [0015] & [0025]; second neural network is a LSTM RNN, see ¶ [0097]).

	
	With regards to Claims 11, wherein predicted portions of cardiac cycles represent any portions of the cardiac cycles (classifying systolic or diastolic phase; see Turcea ¶ [0075]).

	With regards to Claim 12, wherein the predicted portions of cardiac cycles represent one or more of end systole cardiac phases, end diastole cardiac phases, P, Q, R, S, T, U, QRS complex, or PR interval cardiac phases (classified phases include “wave-free diastolic period or certain time points of interest during the cardiac phase such as peak systole, end systole, end diastole”; see Turcea ¶ [0098]).

	With regards to Claim 13, a system (image processing apparatus 100; see Turcea FIG. 1) comprising: 
receiving and control circuitry (controller 102; see Turcea ¶ [0038] & FIG. 1) operating an algorithm (neural network system 112; see Turcea ¶ [0041] & FIG. 1 ) comprising a deep learning model configured to prospectively and retrospectively predict cardiac cycles directly from acquired MRI data (predicting cardiac phase based on loss function of neural networks; see Turcea ¶ [0058]; see FIG. 2 for retrospective example where phase is determined) including signals that are spatially localized and encoded by a gradient magnetic field from an MRI scanner along a series of time points (image processing may be performed on images acquired by magnetic resonance imaging (MRI) device, see Turcea ¶ [0028] i.e. MR images are spatially localized & encoded by a gradient magnetic field prior to reconstruction) by: 
using a plurality of convolutional neural networks of the deep learning model to preprocess the acquired MRI data by extracting features from the acquired MRI data along the series of time points (first neural network is a convolution neural network (CNN) and outputs a first set of feature values; see Turcea ¶ [0015] & [0025]); 
using a plurality of recurrent neural network layers of the deep learning model to process the preprocessed acquired MRI data to yield the prospective prediction of a current cardiac phase of a whole cardiac cycle using preprocessed acquired MRI data collected only at and before each time point (as discussed above, this limitation is claimed in the alternative as supported by the instant specification); and 
using the plurality of recurrent neural network layers of the deep learning model to process the preprocessed acquired MRI data to yield the retrospective prediction of cardiac phases in the middle of the cardiac cycles using preprocessed acquired MRI data (the second neural network 504 (temporal neural network) is replaced by recurrent neural network (RNN) 700 having a plurality of RNN layers; see Turcea ¶ [0100] & FIG. 7; for predicting cardiac phases based on transitions between phases, see Turcea ¶ [0088], i.e. transitions indicates adjacent phases and thus middle of the cardiac cycle) collected before, at, and after each time point ((the RNN classifies based on previous and subsequent frames, see Turcea ¶ [0098])); and
a processing engine configured to operate on sections of the MRI data corresponding to selected portions of the predicted cardiac cycles.	

With regards to Claim 14, wherein the acquired MRI data includes one or more of k space data, image data, or under sampled MRI data (image data can be MRI images;  see ¶ [0028]).

	With regards to Claim 15, wherein the acquired MRI data includes one or more of ECG signals, video images, or pulse data from a subject under study captured during MRI scanning (sequence of angiographic images at 10fps, i.e. video images; see Turcea ¶ [0070]).

	With regards to Claim 16, wherein the algorithm comprises a deep learning model further comprising one or more of a combination CNN and RNN models, a GRU model, an LSTM model, a fully convolutional neural network model, a generative adversarial network, a back propagation neural network model, a radial basis function neural network model, a deep belief nets neural network model, an Elman neural network model (first neural network is a CNN, see Turcea ¶ [0015] & [0025]; second neural network is a LSTM RNN, see ¶ [0097]).

	With regards to Claim 20, wherein the deep learning model is further configured to predict the cardiac cycles from a combination of the MRI data and a cardiac signal corresponding to the MRI data (the neural network system 112 is trained with secondary data such as ECG data, see Turcea ¶ [0053] & [0056]).

With regards to Claims 5, it appears that Turcea may be silent to wherein operating on sections of the acquired MRI data corresponding to selected portions of the predicted cardiac cycle comprises positioning data lines in a k-space of the acquired MRI data; however, Hu teaches of wherein operating on sections of the acquired MRI data corresponding to selected portions of the predicted cardiac cycle comprises positioning data lines in a k-space of the acquired MRI data (time stamps of the detected self-gating (i.e. k-space) triggers within the cardiac cycle; see ¶ [0107-0108]). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turcea to incorporate the teachings of Hu to provide operating on sections of the acquired MRI data corresponding to selected portions of the predicted cardiac cycle comprises positioning data lines in a k-space of the acquired MRI data. Doing so would aid in reducing cost improves system stability where ECG leads are inaccessible (see Hu ¶ [0004]-[0005]).

	With regards to Claims 6, it appears that Turcea may be silent to wherein operating on sections of the acquired MRI data corresponding to selected portions of the predicted cardiac cycle comprises interpolating between MRI data lines in a k-space of the acquired MRI data; however, Hu teaches of wherein operating on sections of the acquired MRI data corresponding to selected portions of the predicted cardiac cycle comprises interpolating between MRI data lines in a k-space of the acquired MRI data (weighted average of self-gating signals; see ¶ [0102]). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turcea to incorporate the teachings of Hu to provide operating on sections of the acquired MRI data corresponding to selected portions of the predicted cardiac cycle comprises interpolating between MRI data lines in a k-space of the acquired MRI data. Doing so would aid in reducing cost improves system stability where ECG leads are inaccessible (see Hu ¶ [0004]-[0005]).

	With regards to Claim 7, it appears that Turcea may be silent to wherein operating on sections of the acquired MRI data corresponding to selected portions of the predicted cardiac cycle comprises interpolating between MRI images of the acquired MRI data (“multiple imaging datasets are collected, one or more average values can be computed for any or all of the parameters,” see ¶ [0074]).

	With regards to Claims 9, it appears that Turcea may be silent to wherein operating on sections of the acquired MRI data corresponding to selected portions of the predicted cardiac cycle comprises performing cine image reconstruction on the sections of the acquired MRI data; however, Hu teaches of wherein operating on sections of the acquired MRI data corresponding to selected portions of the predicted cardiac cycle comprises performing cine image reconstruction on the sections of the acquired MRI data (cardiac CINE sequence with self-gating mode; see ¶ [0054]). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turcea to incorporate the teachings of Hu to provide operating on sections of the acquired MRI data corresponding to selected portions of the predicted cardiac cycle comprises performing cine image reconstruction on the sections of the acquired MRI data. Doing so would aid in reducing cost improves system stability where ECG leads are inaccessible (see Hu ¶ [0004]-[0005]).

	With regards to Claim 10, further comprising:
acquiring a cardiac signal corresponding to the MRI data (processing a sequence of angiographic images; see Turcea ¶ [0058]); and 
using the algorithm to predict the one or more predicted cardiac signals from the MRI acquired data and the acquired cardiac signal (predicting cardiac phase based on loss function of neural networks based on inputted images, i.e. angiographic images; see Turcea ¶ [0058]), 
It appears that Turcea may be silent to wherein operating on sections of the acquired MRI data corresponding to selected portions of the predicted cardiac cycle comprises performing cine image reconstruction on the sections of the acquired MRI data; however, Hu teaches of wherein operating on sections of the acquired MRI data corresponding to selected portions of the predicted cardiac cycle comprises performing cine image reconstruction on the sections of the acquired MRI data (cardiac CINE sequence with self-gating mode; see ¶ [0054]). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turcea to incorporate the teachings of Hu to provide operating on sections of the acquired MRI data corresponding to selected portions of the predicted cardiac cycle comprises performing cine image reconstruction on the sections of the acquired MRI data. Doing so would aid in reducing cost improves system stability where ECG leads are inaccessible (see Hu ¶ [0004]-[0005]).

With regards to Claim 17, while Turcea teaches of a processing engine (processor 108, see Turcea FIG. 1 & ¶ [0043]), it appears that Turcea may be silent to wherein the processing engine operates on the sections of the acquired MRI data to position data lines in a k-space of the acquired MRI data; however, Hu teaches of wherein the processing engine operates on the sections of the acquired MRI data to position data lines in a k-space of the acquired MRI data (time stamps of the detected self-gating (i.e. k-space) triggers within the cardiac cycle; see ¶ [0107-0108]). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turcea to incorporate the teachings of Hu to provide operat[ing] on the sections of the acquired MRI data to position data lines in a k-space of the acquired MRI data. Doing so would aid in reducing cost improves system stability where ECG leads are inaccessible (see Hu ¶ [0004]-[0005]).

	With regards to Claim 18, while Turcea teaches of a processing engine (processor 108, see Turcea FIG. 1 & ¶ [0043]), it appears that Turcea may be silent to wherein the processing engine operates on the sections of the acquired MRI data to interpolate between one or more of MRI images or MRI data lines in a k- space of the acquired MRI data; however, Hu teaches of wherein the processing engine operates on the sections of the acquired MRI data to interpolate between one or more of MRI images or MRI data lines in a k- space of the acquired MRI data (weighted average of self-gating signals; see ¶ [0102] OR “multiple imaging datasets are collected, one or more average values can be computed for any or all of the parameters,” see ¶ [0074]). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turcea to incorporate the teachings of Hu to provide operat[ing] on the sections of the acquired MRI data to interpolate between one or more of MRI images or MRI data lines in a k- space of the acquired MRI data. Doing so would aid in reducing cost improves system stability where ECG leads are inaccessible (see Hu ¶ [0004]-[0005]).

	With regards to Claim 19, while Turcea teaches of a processing engine (processor 108, see Turcea FIG. 1 & ¶ [0043]), it appears that Turcea may be silent to wherein the processing engine operates on the sections of the acquired MRI data to perform cine image reconstruction on the sections of the acquired MRI data; however, Hu teaches of wherein the processing engine operates on the sections of the acquired MRI data to perform cine image reconstruction on the sections of the acquired MRI data (cardiac CINE sequence with self-gating mode; see ¶ [0054]). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turcea to incorporate the teachings of Hu to provide operat[ing] on the sections of the acquired MRI data to perform cine image reconstruction on the sections of the acquired MRI data. Doing so would aid in reducing cost improves system stability where ECG leads are inaccessible (see Hu ¶ [0004]-[0005]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over modified Turcea as applied to claim 1 above, and further in view of Cai et al. (US PGPUB 2019/0302211 A1; hereinafter “Cai”).
It appears that modified Turcea may be silent to wherein operating on sections of the acquired MRI data corresponding to selected portions of the predicted cardiac cycle comprises performing cardiac strain analysis using the sections of the acquired MRI data. However, Cai teaches of motion estimation and compensation of k-space data in MR imaging (see abstract). In particular, teaches of cardiac strain analysis (CINE self-NAV (i.e. self-gated) imaging method for determining cardiac strain curves; see ¶ [0038] & [0147]).
Modified Turcea and Cai are both considered to be analogous to the claimed invention because they are in the same field of cardiac MR imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Turcea to incorporate the teachings of Cai to provide a cardiac strain analysis. Doing so would aid in identifying and quantifying cardiac diseases in patients and improve imaging efficiency by reducing imaging time (see Cai, ¶ [0004] & [0006]).

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument as necessitated by amendments. Furthermore, the following acts have not been deemed performance of the mind as discussed above:
 “acquiring MRI data including signals that are spatially localized and encoded by a gradient magnetic field from an MRI scanner”; 
“using an algorithm comprising a deep learning model configured”; 
“a plurality of convolutional neural networks of a deep learning model to preprocess acquired MRI data that includes signals that are spatially localized and encoded by a gradient magnetic field”; and
using the plurality of recurrent neural network layers of the deep learning model to process the preprocessed acquired MRI data of cardiac phases in the middle of the cardiac cycles using preprocessed acquired MRI data collected before, at, and after each time point.
However, these limitations do integrate the cited abstract ideas into a practical application and/or add significantly as discussed above.
	Applicant also argues that “the present claims are directed to improvements in a technology or technical field.” The Office respectfully disagrees, the claims generically recite “an algorithm” for use with an implied general purpose computer to process MRI data acquired from an implied general purpose MR imaging system. Further, “operating on sections of the acquired MRI data corresponding to selected portions of the predicted cardiac cycles” is generically recited and does not indicate any sort of “improvements in a technology or technical field”. Therefore, there is no indication that the ordered combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
	Applicant further cites ¶ [0004] of the instant application to provide identification of technical improvements over the prior art. However, as laid out in MPEP § 2106.04(d)(1) “the claim as a whole integrates the exception into a practical application” not the specification. 
Further, cited specification discloses “correlation between the cardiac signals and the MRI data generally requires conversion of the MRI data to cardiac cine and then requires the expertise of a trained medical professional to manually correlate the MRI detected cardiac activity with a particular type of cardiac signal. These manual activities may be time and labor intensive and may be subject to inconsistencies.” Applicant is reminded that “[M]ere automation of manual processes, such as using a generic computer” is not sufficient to show an improvement in computer functionality”4 in light of Applicants’ perceived admission that the claimed invention can be performed manually under the expertise of a trained medical professional.

Applicant’s arguments with respect to the 35 U.S.C. 102 & 35 U.S.C. 102  rejection of claims 1-20 have been considered but are moot because the new ground of rejection in view of Turcea does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument as necessitated by amendments. 

Finally, the Drawings submitted in 1 July, 2022 have been accepted. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHISH S JASANI/Examiner, Art Unit 3793     



/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Predict - https://www.lexico.com/en/definition/predict
        2 Intro to Gating/Triggering - https://mriquestions.com/gating-methods.html
        3 Prospective - https://www.lexico.com/en/definition/prospective
        4 Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)